Motion GRANTED AND Order filed September 22, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00763-CV
                                  ____________

                       IN RE 218 TRAVIS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-23103

                                    ORDER

      On September 22, 2014, relator 218 Travis, LLC filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Mike
Englehart, Judge of the 151st District Court, in Harris County, Texas, to set aside
his order dated September 17, 2014, entered in trial court number 2012-23103,
styled 218 Travis, LLC v. 220 Travis, LLC, et al. Relator claims respondent
abused his discretion by ordering relator to amend its response to the real parties in
interest’s second request for production by identifying the Bates stamp number that
corresponds with each document responsive to each request for production.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On September 22, 2014, relator asks this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the September 17, 2014 order entered in trial court cause
number 2012-23103, 218 Travis, LLC v. 220 Travis, LLC, et al., STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      We FURTHER ORDER relator to file a record in compliance with Texas
Rule of Procedure 52.7 (a) by September 29, 2014.

      In addition, the court requests the real parties-in-interest to file a response to
the petition for writ of mandamus on or before October 6, 2014. See Tex. R. App.
P. 52.4.

                                               PER CURIAM
Panel consists of Chief Justice Frost and Justices Boyce and Busby.